DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 15, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 12, 16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 16 recite “a relatively static UE can enjoy historical air channel characteristics with prediction model,” which is vague and indefinite because it is unclear how this claim element is associated with how the acknowledgement is provided.
Claim 12 recites “the moving base station,” which has no antecedent basis. For the purpose of examination on the merit, “the moving base station” is interpreted as “the non-stationary base station.” Additionally, the term “it” is vague and indefinite because it is unclear what “it” refers to.
Claims 18-20 are directed to a system, which appears to fall under the machine and/or the manufacture categories of statutory subject matter. However, the body of the claims recites method steps (i.e., receiving and providing), which falls under the process category of statutory subject matter. Thus, the metes and bounds of claims 18-20 is not clearly defined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10-13, 17, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2022/0006566).
Wang discloses or suggests:
regarding claims 1, 13, and 18, a method, a non-transitory computer-readable media containing instructions for providing Non-Terrestrial Network (NTN) round trip delay mitigation which, when executed, cause a system to perform the method, the method and the system comprising:
receiving, by a node in a NTN network, a data payload (see at least paragraphs 106 and 126-130, the receive end in a non-terrestrial network receives data and evaluates the channel quality); and
providing, by the node, an acknowledgement of reception of the payload although payload processing is not complete (see at least paragraphs 105-106 and 129-141, the receive end sends a first response message to the transmit end, where the first response message carries an ACK or a NACK, where the channel quality is evaluated to predict a data receiving status in advance, and response information is fed back to the transmit end to reduce impact of a delay on the HARQ);
regarding claim 10, the acknowledgment is provided based on signal propagation through the atmosphere, considering the varying conditions based on the atmospheric conditions (see at least paragraphs 106, 107, and 133, channel parameters used to reflect channel quality, such as CQI, an MCS, a CQI index, and/or an MCS index, where the non-terrestrial base station includes a satellite, a hot air balloon that can implement a base station function, a high-altitude platform such as an unmanned aerial vehicle, and the like);
regarding claim 11, the acknowledgement is provided based on transmit power control, targeted to the terrestrial network level with additional margin to compensate for higher propagation distance and delay (see at least paragraphs 106, 107, and 133, channel parameters used to reflect channel quality, such as CQI, an MCS, a CQI index, and/or an MCS index, where the non-terrestrial base station includes a satellite, a hot air balloon that can implement a base station function, a high-altitude platform such as an unmanned aerial vehicle, and the like);
regarding claim 12, the acknowledgement is provided based on TX power adjusted to compensate for an orbit of a non-stationary base station wherein when the moving base station has a known route, it can be used as side information for path-loss prediction and power adjustments are made proactively (see at least paragraphs 106, 107, and 133, channel parameters used to reflect channel quality, such as CQI, an MCS, a CQI index, and/or an MCS index, where the non-terrestrial base station includes a satellite, a hot air balloon that can implement a base station function, a high-altitude platform such as an unmanned aerial vehicle, and the like); and
regarding claim 17, the acknowledgement is provided based on the NTN implemented with non-stationary satellites and with a serving satellite change every time period, adapting link adaptation to the satellite location (see at least paragraphs 106, 107, and 133, channel parameters used to reflect channel quality, such as CQI, an MCS, a CQI index, and/or an MCS index, where the non-terrestrial base station includes a satellite, a hot air balloon that can implement a base station function, a high-altitude platform such as an unmanned aerial vehicle, and the like).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2022/0006566) in view of Ryu et al. (US 2022/0174635).
Regarding claims 2, 14, and 19, Wang discloses that the first response message is provided based on a channel parameter, where the channel parameter includes, but is not limited to, a parameter that may be used to reflect channel quality (see at least paragraphs 129-138). However, Wang does not explicitly disclose that the channel parameter includes link adaptation command delays and air channel change restrictions.
Ryu, from the same or similar fields of endeavor, discloses or suggests that the channel parameter includes link adaptation command delays and air channel change restrictions (see at least paragraphs 19-22, 63-66, and 73-89).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Ryu in to the invention of Wang in order to allow early acknowledgement of data transmission considering the longer propagation delay of non-terrestrial network.

Allowable Subject Matter
Claims 3-7, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 8, 9, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sutton et al. (USPN 10,841,890) discloses an early acknowledgement, where an eNodeB transmits an acknowledgement message to a UE before the eNodeB receives any data signal from the UE (see at least Fig. 2C and column 5 lines 1-35).
Lin et al. (US 2022/0045803) discloses deactivating or bypassing HARQ mechanism in a non-terrestrial network with large propagation delays (see at least paragraphs 52-66).
Rico Alvarino et al. (US 2021/0314892) discloses efficient utilization of HARQ processes in a non-terrestrial network (see at least paragraphs 112-137).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        10/13/2022